COURT OF APPEALS OF VIRGINIA


Present: Judges Fitzpatrick, Overton and Senior Judge Hodges
Argued at Salem, Virginia


STEVEN BRENTLY PARKER
                                       MEMORANDUM OPINION * BY
v.         Record No. 1721-95-3       JUDGE NELSON T. OVERTON
                                           JULY 2, 1996
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                    Clifford R. Weckstein, Judge
           John Varney, Assistant Public Defender
           (Office of the Public Defender, on brief),
           for appellant.

           Marla Graff Decker, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.


     Steven Brently Parker was convicted of grand larceny under

Code § 18.2-95 for stealing the handset of a cordless phone unit.

 He appeals on the grounds that the Commonwealth did not prove

that the value of the stolen property was $200 or more, and that

the evidence therefore does not support a conviction of grand

larceny.

     "Generally, the opinion testimony of the owner of personal

property is competent and admissible on the question of the value

of such property, regardless of the owner's knowledge of property

values."   Walls v. Commonwealth, 248 Va. 480, 482, 450 S.E.2d
363, 364 (1994); Haynes v. Glenn, 197 Va. 746, 750, 91 S.E.2d
433, 436 (1956).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     Upon review of the record, construing the evidence in the

light most favorable to the Commonwealth and granting to it all

reasonable inferences fairly deducible therefrom, we cannot say

that the ruling below was plainly wrong or unsupported by the

evidence.

     Accordingly, the conviction is affirmed.

                                                Affirmed.




                              - 2 -